Citation Nr: 1609350	
Decision Date: 03/08/16    Archive Date: 03/15/16

DOCKET NO.  07-09 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent prior to June 29, 2007, and in excess of 60 percent as of June 29, 2007, for a respiratory disability, to include asthma. 

2.  Entitlement to a rating in excess of 20 percent prior to July 7, 2009, and in excess of 40 percent as of July 7, 2009, for a lumbar spine disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

J. Dworkin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1959 to November 1971. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from September 2005 and November 2005 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which assigned a 20 percent rating for a back disability, effective December 14, 2004, and continued a 30 percent rating for bronchial asthma.  Since that time, the RO granted a 40 percent rating for the  back disability, effective July 7, 2009. The RO also assigned a 60 percent rating for bronchial asthma, effective June 29, 2007. 

In April 2009, the Veteran testified at a personal hearing at the RO.  The hearing transcript is of record.

The Board remanded the appeal in May 2010 and June 2012 for additional development.


FINDINGS OF FACT

1.  Prior to June 29, 2007, the Veteran's asthma was not productive of a FEV-1 of less than 55-percent predicted or FEV-1/FVC of less than 55 percent.  The Veteran had no monthly visits to a physician for required care of exacerbations or intermittent courses of systemic corticosteroids.

2.  As of June 29, 2007, the Veteran's asthma has not been productive of a FEV-1 of less than 40-percent predicted or FEV-1/FVC of less than 40 percent.  The Veteran has not been shown to have more than one attack per week with episodes of respiratory failure, or required the daily use of systemic high dose corticosteroids or immuno-suppressive medications.  

3.  Prior to July 7, 2009, the Veteran's lumbar spine disability was manifested by pain and forward flexion limited to 60 degrees.  Thoracolumbar spine forward flexion limited to 30 degrees or less, favorable ankylosis of the entire thoracolumbar spine was not shown, and no incapacitating episodes were noted.  

4.  As of July 7, 2009, the Veteran's lumbar spine disability was manifested by pain and forward flexion limited to 20 degrees.  Unfavorable ankylosis of the entire thoracolumbar spine was not shown, and no incapacitating episodes were noted.


CONCLUSIONS OF LAW

1.  The criteria for rating in excess of 30 percent for asthma prior to June 29, 2007, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.7, 4.97, Diagnostic Code 6602 (2015).

2.  The criteria for rating in excess of 60 percent for asthma prior to June 29, 2007, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.7, 4.97, Diagnostic Code 6602 (2015).

3.  The criteria for a rating in excess of 20 percent for a lumbar disability prior to July 7, 2009, have not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.20, 4.40, 4.45, 4.71a, Diagnostic Code 5237(2015).

4.  The criteria for a rating in excess of 40 percent for a lumbar spine disability as of July 7, 2009, have not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.20, 4.40, 4.45, 4.71a, Diagnostic Code 5237 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in a letters dated in December 2004, January 2009, and January 2012.  

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by claimant or representative that demonstrate an awareness of what is necessary to substantiate a claim). 

Thus, VA has satisfied the duty to notify the appellant and had satisfied that duty prior to the adjudication in the July 2015 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless). 

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, or other available evidence.  VA has obtained examinations in August 2005, October 2005, June 2007, July 2007, July 2009, June 2010, and October 2011.  Thus, the Board finds that VA has satisfied the duty to assist.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  The basis of disability ratings is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2015). 

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, and the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2015); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2015).  It is not expected that all cases will show all the findings specified.  However, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2015). 

In deciding this appeal, the Board has considered whether separate ratings are warranted for different periods of time, based on the facts found.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).

Respiratory Disorder

Respiratory disorders are rated under Diagnostic Codes 6600 through 6817 and 6822 through 6847.  Pursuant to 38 C.F.R. § 4.96(a), ratings under those diagnostic codes will not be combined with each other.  Rather, a single rating will be assigned under the diagnostic code which reflects the predominant disability with elevation to the next higher rating only where the severity of the overall disability warrants such elevation.  38 C.F.R. § 4.96(a) (2015). 

The Veteran is currently in receipt of a 30 percent rating prior to June 29, 2007, and a 60 percent rating thereafter for the service-connected asthma disability under Diagnostic Code 6602, which pertains to bronchial asthma. 

In considering the applicability of other diagnostic codes, the Board finds that Diagnostic Codes 6600 (chronic bronchitis), 6601 (bronchiectasis), 6603 (pulmonary emphysema), and 6604 (chronic obstructive pulmonary disease) are not applicable in this instance, as the medical evidence does not show that the Veteran has been diagnosed with any of those conditions. Additionally, the Veteran has never been assessed with a restrictive lung disease.  

Diagnostic Code 6602 provides for a 30 percent rating where pulmonary function tests (PFTs) show any of the following: FEV-1 of 56 to 70 percent predicted, FEV-1/FVC of 56 to 70 percent; or daily inhalational or oral bronchodilator therapy, or inhalational anti-inflammatory medication.  A 60 percent rating is warranted where PFTs show any of the following: FEV-1 of 40 to 55 percent predicted, FEV-1/FVC of 40 to 55 percent; or at least monthly visits to a physician for required care of exacerbations, or intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids.  A 100 percent rating is warranted where PFTs show any of the following: FEV-1 less than 40 percent predicted, FEV-/FVC less than 40 percent; or more than one attack per week with episodes of respiratory failure, or where the use of systemic high dose corticosteroids or immuno-suppressive medications are required on a daily basis.  38 C.F.R. § 4.97, Diagnostic Code 6602 (2015).

An August 2005 VA examination report shows that the Veteran reported a dry cough and dyspnea with exertion.  He also reported using a nebulizer.  The Veteran reported that he did not have periods of incapacitation every day but usually three times per month when he had to take medication.  Physical examination showed no cor pulmonale, RVH or pulmonary hypertension.  Examination of lungs revealed clear lungs to auscultation and percussion.  The Veteran was diagnosed with asthma.  

An October 2005 VA spirometry test revealed a FEV1 of 79 percent post- bronchodilator and FEVI/FVC of 74 percent post- bronchodilator.  The impression was of a mild obstructive lung defect with mild responses to bronchodilator.  The VA technician noted that the Veteran had asthma. 

A June 2007 VA spirometry report test revealed a FEV1 of 41 percent post- bronchodilator and FEVI/FVC of 79 percent post- bronchodilator.  The impression was of a severe obstructive lung defect with a good response to bronchodilator.  

A June 2007 VA examination report shows that the Veteran reported a shortness of breath with mild exertion.  He reported that he coughed intermittently during the day and used a nebulizer.  The Veteran reported acute asthma attacked two times per week.  The Veteran was noted to have a history of a productive cough.  The examiner reported that there were no indications of a pulmonary restrictive disease.  The examiner diagnosed the Veteran with bronchial asthma.  The examiner reported that the Veteran's condition prevented him from working at his part time job but that he usually worked 4 days per week.  The examiner noted that there was no evidence of cor pulmonale, pulmonary hypertension, or right ventricular hypertrophy.  

A July 2009 VA spirometry report revealed a FEV1 of 75 percent post- bronchodilator and FEVI/FVC of 99 percent post- bronchodilator.  The examiner noted that the Veteran became increasingly short of breath, had coughing spasms, and had an increased difficulty in performing the test.  The examiner noted that the Veteran was not overly obstructed and may have had a restrictive ventilatory defect.  

A July 2009 VA examination report shows that the Veteran was assessed with a non-productive cough.  The examiner noted dyspnea on exertion.  The Veteran's asthma treatment were nebulizers that he used every day.  He did not report any periods of incapacitation.  Physical examination of the Veteran revealed no presence of cor pulmonale, right ventricular hypertrophy, or pulmonary hypertension.  No restrictive lung diseases were identified.  The examiner diagnosed asthma and bronchitis, noting that the Veteran still had bouts of bronchitis in addition to asthma.    

A June 2010 VA examination report shows that the Veteran reported wheezing daily and shortness of breath on mild exertion.  The examiner reported that the Veteran had no history of a non-productive cough, dyspnea, hemoptysis, respiratory failure, cor pulmonale, right ventricular hypertrophy, or pulmonary hypertension.  The Veteran was noted to have productive cough, wheezing, bronchiectasis, and asthma.  Wheezing was noted three to four times per week.  Pulmonary examination showed abnormal breath sounds.  The examiner noted that the Veteran had a normal pulmonary exam, but he used all four of his inhalers in the morning.  The examiner noted that the Veteran did not have conditions associated with a pulmonary restrictive disease.  A chest x-ray showed a normal chest.  Accordingly to a report from a respiratory therapist, the examiner was unable to produce an acceptable and reproducible spirometry test result.  Additionally, the therapist noted that the flow-volume loops were irregular in appearance and the FEV1 and FVC were statistically within normal limits.  The Veteran was diagnosed with bronchial asthma and recurrent pneumonia.  

An October 2011 VA examination report shows that the Veteran reported asthma attacks.  He reported severe dyspnea and wheezing.  He also reported experiencing incapacitating episodes more than one year prior to the examination.  The Veteran declined a PFT test as he reported he would not be able to complete testing due to a recent surgery.  The Veteran was diagnosed with asthma without any abnormalities during the examination.  

After a review of the evidence of record, the Board finds that the Veteran is not entitled to a rating in excess of 30 percent prior to June 29, 2007, for asthma.  The medical evidence does not show by pulmonary function testing that the Veteran's service-connected asthma disability is productive of an FEV-1 of 40 to 55 percent or less predicted; an FEV-1/FVC of 40 to 55 percent or less, or monthly visits to a physician for required care of excerebrations; or; intermittent courses of systemic corticosteroids.  Here, the August 2005 and October 2005 VA examination reports, shows that his FEV-1 was 79 and FEV-1/FVC was 74.  Additionally, the VA examiners did not report the Veteran having to visit a physician monthly for exacerbations or that the Veteran required treatment of systemic corticosteroids.  Therefore the Veteran has not been shown to have met the criteria for an evaluation in excess of a 30 percent rating prior to June 29, 2007.  

After a review of the evidence of record the Board finds that the Veteran is not entitled to a rating in excess of 60 percent as of June 29, 2007, for asthma.  The medical evidence fails to establish by pulmonary function testing that the Veteran's service-connected asthma disability is productive of an FEV-1 or FEV-1/FVC less than 40 percent predicted, or more than one attack per week with episodes of respiratory failure, or; required daily use of systemic which does corticosteroids or immuno-suppressive medications.  As shown in July 2009, June 2010, and October 2011 VA examination reports, the Veteran's FEV-1 and FEV-1/FVC were not shown to be less than 40 percent predicated.  Additionally, the VA examiners did not report the Veteran having attacks of respiratory failure, or requiring the daily use of systemic high doses corticosteroids or immuno-suppressive medications.  Therefore the Veteran has not been shown to have met the criteria for a rating in excess of a 60 percent rating as of June 29, 2007.  

The Board recognizes the Veteran's contentions as to the severity of his respiratory disability.  Lay statements are considered to be competent evidence when describing the features or symptoms of an injury or illness.  Falzone v. Brown, 8 Vet. App. 398 (1995).  However, as a layperson, the Veteran is not competent to provide an opinion requiring medical knowledge, such as whether the current symptoms satisfy diagnostic criteria.  King v. Shinseki, 700 F.3d 1339 (Fed. Cir. 2012).  The Board acknowledges that the Veteran is competent to give evidence about what he experiences.  Layno v. Brown, 6 Vet. App. 465 (1994).  Competency must be distinguished from weight and credibility, which factual determinations are going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67 (1997).  As a result, his assertions do not constitute competent medical evidence in support of a rating in excess of 30 percent prior to June 29, 2007, and in excess of 60 percent thereafter for his service-connected respiratory disability.

Lumbar Spine Disability

Schedular ratings for disabilities of the spine are provided by application of The General Rating Formula for Diseases or Injuries of the Spine or by application of the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  38 C.F.R. § 4.71a (2015).  The General Formula specifies that the criteria and ratings apply with or without symptoms such as pain, whether or not it radiates, stiffness, or aching in the area affected by residuals of injury or disease.  38 C.F.R. § 4.71a (2015). 

The General Formula provides that a 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, a combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71a, General Rating Formula for Diseases or Injuries of the Spine (2015).

A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; a combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, General Rating Formula for Diseases or Injuries of the Spine (2015). 

A 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, General Rating Formula for Diseases or Injuries of the Spine (2015). 

Ankylosis is defined as a condition in which all or part of the spine is fixed in flexion or extension.  38 C.F.R. § 4.71a, General Rating Formula for Diseases or Injuries of the Spine, Note (5) (2015).

Any objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, associated with a service-connected back disability are to be rated separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula for Diseases or Injuries of the Spine, Note (1) (2015). 

The words slight, moderate, and severe are not defined in the Rating Schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the degree that its decisions are equitable and just.  38 C.F.R. § 4.6 (2015).  The use of descriptive terminology such as mild by medical examiners, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. §§ 4.2, 4.6 (2015).

Normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral extension are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion for the thoracolumbar spine is 240 degrees.  38 C.F.R. § 4.71a, General Rating Formula for Diseases or Injuries of the Spine, Note (2) (2015).

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 60 percent rating is assigned where there are incapacitating episodes having a total duration of at least six weeks during the past 12 months.  A 40 percent rating is assigned where there are incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  A 20 percent rating is assigned where there are incapacitating episodes having a total duration of at least two week but less than four weeks during the past 12 months.  A 10 percent rating is assigned where there are incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.  An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note (1) (2015). 

In determining the appropriate rating for musculoskeletal disabilities, particular attention is focused on functional loss of use of the affected part.  38 C.F.R. § 4.40 (2015).  Functional loss may be due to pain, supported by adequate pathology and evidenced by visible behavior on motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40 (2015).  Factors of joint disability include increased or limited motion, weakness, fatigability, painful movement, swelling, deformity or disuse atrophy.  38 C.F.R. § 4.45 (2015).

Painful motion is an important factor of joint disability and actually painful joints are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2015).  Where functional loss is alleged due to pain upon motion, the function of the musculoskeletal system and movements of joints must still be analyzed.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  A finding of functional loss due to pain must be supported by adequate pathology, and evidenced by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80 (1997). 

The RO has rated the Veteran's back disability under Diagnostic Code 5237 for a low back strain.  Other disabilities of the lumbosacral spine are also rated using the General Formula or Intervertebral Disc Formula, so the rating criteria are the same.  Diagnostic Code 5003 also provides ratings for arthritis.  38 C.F.R. § 4.71a (2015).  Diagnostic Code 5003 directs the rater to first determine if a rating is warranted under the criteria for rating limitation of motion and provides that if the amount of limitation of motion is noncompensable under the criteria for the affected joint then the minimum rating for the affected joint is to be assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2015).  The evidence shows that there is not involvement of degenerative arthritis of two or more major joints or groups of minor joints as shown by X-ray evidence.  Also, a rating under Diagnostic Code 5003 cannot be combined with a rating based on limitation of motion.  Therefore, no higher or separate rating is warranted pursuant to Diagnostic Code 5003.

An August 2005 VA examination report shows that the Veteran reported low back pain with no radiation.  He reported an increased intensity with flare ups caused by strenuous activity.  He reported no numbness, weakness, bladder or bowel issues, or erectile dysfunction.  Physical examination of the spine showed forward flexion to 60 degrees, extension to 5 degrees, left lateral flexion to 20 degrees, right lateral flexion to 15 degrees, and lateral rotation to 20 degrees bilaterally.  Pain was noted in all movements.  The examiner noted that there was no fatigue, weakness, or lack of endurance.  Limitation was secondary to pain.  Repetitive use testing did not result in an increase in loss of range of motion.  No fixed deformities or neurological conditions were noted by the examiner.  The Veteran was diagnosed with a lumbosacral strain and degenerative disc disease.  

A July 2007 VA examination report shows that the Veteran reported constant back pain that radiated into his hips.  The Veteran reported no bladder or bowel problems, nor did her report any other neurological conditions during the examination.  The Veteran reported fatigue, decreased motion, stiffness, weakness, spasms, and pain.  He also reported daily flare ups that lasted for hours.  He described those flare ups as painful and causing slow movement.  The examiner diagnosed the Veteran with intervertebral disc syndrome with no incapacitating episodes.  Physical examination of the spine showed no spasms, atrophy, or guarding.  Tenderness and weakness were noted.  No abnormal spinal curvatures were noted.  A detailed motor examination of the spine showed normal results.  A detail sensory examination showed no abnormal sensations.  Ankylosis of the spine was not reported by the examiner.  Range of motion testing showed forward flexion to 5 degrees, extension to 5 degrees, left and right lateral flexion to 5 degrees, and right and left lateral rotation to 5 degrees.  The examiner observed that the Veteran was sitting in a chair upright and able to lean forward while seated to pick a tissue off the floor that he dropped but when asked to perform movements to measure range of motion he was severely limited.  The examiner noted that incident contradicted the reported range of motion results.  The examiner diagnosed the Veteran with degenerative disc disease of the lumbar spine with no neurological deficits secondary to the lumbar spine.  The examiner noted that the lumbar spine disability had a significant effect on the Veteran's occupation by causing absenteeism.  The examiner also reported that the Veteran's lumbar pain caused problems with mobility, lifting, and carrying.  

A July 2009 VA examination report shows that the Veteran reported low back pain with radiation into the left lower extremity.  The Veteran reported that he was in severe pain most of the time.  He reported the occurrence of flare ups with strenuous activity.  No neurological issues were reported.  The Veteran reported that he had no problems with activities of daily living.  Physical examination of the spine showed range of motion of the lumbar spine as forward flexion to 20 degrees, extension to 5 degrees, left and right lateral flexion to 5 degrees, and left and right lateral rotation to 15 degrees.  The examiner noted that he had pain in all movements.  The examiner reported that the Veteran showed no fatigue, weakness, or lack of endurance.  Limitation of motion was secondary to pain.  Repetitive motion testing did not show any decrease in range of motion and that it would be the examiners mere speculation to estimate loss of motion during flare ups.  The examiner did note that the Veteran's spine was canted 10 degrees forward with no ankylosis.  No postural abnormalities, fixed deformities, atrophy or spasms were noted.  The examiner did not diagnosis the Veteran with any neurological conditions.  

An October 2011 VA examination report shows that the Veteran's spine was in forward flexion of 15 degrees while standing.  Physical examination showed no ankylosis.  Pain with motion and severe guarding were noted that resulted in abnormal gait and spinal contour.  Range of motion testing showed forward flexion to 35 degrees, extension to 25 degrees, left and right lateral flexion to 15 degrees, left lateral rotation to 15 degrees, and right lateral rotation to 10 degrees.  Pain was noted throughout range of motion testing.  Examination of the peripheral nerves were noted to be normal.  The Veteran was diagnosed with a lumbar spine strain and degenerative disc disease confirmed by imaging.  The examiner also reported that neuropathy and radiculopathy were not found during the examination.  The examiner noted that the Veteran's reflexes were not felt to be reliable due to variability.  Additionally, the examiner noted that while the sensory examination was abnormal for all of the toes with light touch, it was normal with all other sensory modalities.  The rest of the neurological examinations were noted to be normal.  

Based on the evidence of record, the Board finds that the Veteran's lumbar disability does not warrant a rating in excess of 20 percent prior July 7, 2009.  The range of motion testing results show that the Veteran was limited by pain in forward flexion of the thoracolumbar spine to at worst to 60 degrees as noted during the August 2005 VA examination.  The Board notes that while the Veteran was shown to only be only achieve forward flexion to 5 degrees during a July 2007 VA examination, that result was specifically found by the examiner to be unreliable.  The examiner noted that the Veteran was able to exceed the forward flexion shown during the examination when he picked off an item that fell onto the floor, which contradicted his measured results.  Additionally, there is no indication that the Veteran's spine was in a fixed position there ankylosis was shown.  Therefore, the lumbar spine disability does not meet any of the criteria for a higher 40 percent rating prior to July 7, 2009, even accounting for additional functional limitation due to factors such as pain, weakness, fatigability, or loss of endurance.  Additionally, there was no evidence of lumbar spine ankylosis.  Therefore, the Board finds that a rating in excess of 20 percent is not warranted prior to July 7, 2009.  38 C.F.R. § 4.71a, Diagnostic Codes 5237 (2015).

The Board notes that the additional limitation the Veteran experiences due to pain on repetition was accounted for by the VA examiner when determining the Veteran's range of motion.  38 C.F.R. § 4.40, 4.45 (2015).  There is no other evidence showing that the Veteran has more limitation of motion than that found at the VA examination.  Thus, with consideration of all pertinent disability factors, there remains no appropriate basis for assigning a schedular rating in excess of 20 percent for functional impairment of the lumbar spine.

Consideration has also been given to assigning higher rating under Diagnostic Code 5243, for degenerative disc disease based on incapacitating episodes rather than limitation of motion.  However, there is no indication that the Veteran experienced incapacitating episodes requiring medically prescribed bed prior to July 7, 2009.  Therefore, a rating in excess of 20 percent rating based on incapacitating episodes is not warranted prior to July 7, 2009.  38 C.F.R. § 4.71a (2015).

Consideration has been given to assigning a separate compensable rating for neurological impairment in the lower extremities or other neurological abnormalities related to the lumbar disability such as bowel or bladder incontinence.  The Board notes prior to July 7, 2009, the Veteran was not assessed with radiculopathy or bowel or bladder incontinence due to the back disability as noted during the VA examinations.  Therefore, a separate rating for any other neurological impairments, to include bowel and bladder problems associated with a lumbar spine disability, is not warranted.

Therefore, the Board finds that a rating in excess of 20 percent prior to July 7, 2009, for a lumbar spine disability is not warranted, and the preponderance of the evidence is against an assignment of a higher rating. 38 C.F.R. §§ 4.71a, Diagnostic Code 5237 (2015).

With regard to the claim of entitlement to a rating in excess of 40 percent as of July 7, 2009, the Board finds that the Veteran's lumbar disability does not warrant an increased rating.  The range of motion testing shown in the VA examination reports indicated that the Veteran was limited by pain in forward flexion of the thoracolumbar spine at worst to 20 degrees as noted during the July 2009 VA examination.  Notably, the Veteran's forward flexion of the lumbar spine has never been shown to be fixed on examination as the Veteran has been shown to achieve some movement, although with limitations, for forward flexion, extension, lateral flexion, and lateral rotation, therefore ankylosis of the thoracolumbar spine has not been shown.  Therefore, the lumbar spine disability does not meet any of the criteria for a higher 50 percent rating during the entire pendency of the appeal, even accounting for additional functional limitation due to factors such as pain, weakness, fatigability, or loss of endurance.  Additionally, there was no evidence of lumbar spine ankylosis.  Therefore, the Board finds that a rating in excess of 40 percent is not warranted as of July 7, 2009.  38 C.F.R. § 4.71a, Diagnostic Code 5237 (2015).

The Board notes that the additional limitation the Veteran experiences due to pain on repetition was accounted for by the VA examiner when determining the Veteran's range of motion.  38 C.F.R. § 4.40, 4.45 (2015).  There is no other evidence showing that the Veteran has more limitation of motion than that found at the VA examination.  Thus, with consideration of all pertinent disability factors, there remains no appropriate basis for assigning a schedular rating in excess of 40 percent for functional impairment of the lumbar spine.

Consideration has also been given to assigning higher rating under Diagnostic Code 5243, for degenerative disc disease based on incapacitating episodes rather than limitation of motion.  However, there is no indication that the Veteran experienced incapacitating episodes requiring medically prescribed bed rest.  Therefore, a rating in excess of 40 percent rating based on incapacitating episodes is not warranted as of July 7, 2009.  38 C.F.R. § 4.71a (2015).

Consideration has been given to assigning a separate compensable rating for neurological impairment in the lower extremities or other neurological abnormalities related to the lumbar disability such as bowel or bladder incontinence.  The Board notes that the Veteran has not been assessed with radiculopathy or bowel or bladder incontinence due to the back disability as noted on the VA examination reports.  The Board has considered the Veteran's reports of radiating pain into his lower extremities.  However, the Board finds that the objective findings of VA examiners that considered his reports of symptoms and determined that there was no radiculopathy outweigh the Veteran's contentions because of the training and medical expertise of the examiners, who did not diagnose any neurologic disability related to the lumbar spine disability.  Therefore, a separate rating for any other neurological impairments, to include bowel and bladder problems associated with a lumbar spine disability, is not warranted.

The Board recognizes the Veteran's contentions as to the severity of his lumbar spine disability.  Lay statements are considered to be competent evidence when describing the features or symptoms of an injury or illness.  Falzone v. Brown, 8 Vet. App. 398 (1995).  However, as a layperson, the Veteran is not competent to provide an opinion requiring medical knowledge, such as whether the current symptoms satisfy diagnostic criteria.  King v. Shinseki, 700 F.3d 1339 (Fed. Cir. 2012).  The Board acknowledges that the Veteran is competent to give evidence about what he experiences.  Layno v. Brown, 6 Vet. App. 465 (1994).  Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67 (1997).  As a result, his assertions do not constitute competent medical evidence in support of a rating in excess of 20 percent prior to July 7, 2009, and in excess of 40 percent thereafter for the service-connected lumbar spine disability.  The Board also finds that the Veteran's assertions regarding radiculopathy do not constitute competent medical evidence.  

Therefore, the Board finds that a rating in excess of 40 percent prior as of July 7, 2009 for the Veteran's lumbar spine disability is not warranted.  38 C.F.R. §§ 4.71a, Diagnostic Code 5237 (2015).  

Extraschedular Consideration

In exceptional cases where the schedular rating is inadequate, VA regulations provide that the Under Secretary for Benefits or the Director, Compensation and Pension Service, may approve an extra-schedular rating commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  38 C.F.R. § 3.321(b)(1) (2015); Barringer v. Peake, 22 Vet. App. 242 (2008) (issue of an extra-schedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by a Veteran or reasonably raised by record).  A Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the rating of the individual disabilities fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  In determining whether an extra-schedular rating is for consideration, the Board must first consider whether there is an exceptional or unusual disability picture, which occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a Veteran's service-connected disability.  If there is an exceptional or unusual disability picture, the Board must next consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extra-schedular rating.  Otherwise, the schedular rating is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1) (2015); Thun v. Peake, 22 Vet. App. 111 (2008). 

The Board finds that the schedular ratings for the service-connected disabilities addressed in this decision are not inadequate.  When comparing the Veteran's disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that manifestations of the service-connected disability are congruent with the disability picture represented by the disability ratings assigned.  The criteria for the ratings assigned reasonably describe the Veteran's disability level and symptomatology for these specific disabilities and the criteria for higher alternative ratings have been discussed.  Therefore, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture.  The Veteran has reported shortness of breath, coughing, pain, fatigue, limited range of motion, and numbness with regard to the service connected disabilities.  The Board finds nothing exceptional or unusual about the Veteran's specific disabilities because the rating criteria reasonably describe his disability level and symptomatology.  38 C.F.R. § 3.321(b)(1) (2015); Thun v. Peake, 22 Vet. App. 111 (2008).  Additionally, the Board notes that the Veteran has been awarded individual unemployability as of June 29, 2007.


ORDER

Entitlement to a rating in excess of 30 percent prior to June 29, 2007, and in excess of 60 percent as of June 29, 2007, for a respiratory disability, to include bronchial asthma, is denied.

Entitlement to a rating in excess of 20 percent prior to July 7, 2009, and in excess of 40 percent as of July 7, 2009, for a lumbar spine disability is denied.



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


